Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the recitation of “if data similarity between neighboring images is high” renders the claim ambiguous. First, how is the similarity level of “high” determined? How exactly is this measured? 51%? 68% 99% 100%? Clarification is required. 
Furthermore, the recitation of the conjunction “if” when reciting steps in conjunction with a conditional step ("data similarity between neighboring images is high").  In view of the broadest reasonable interpretation of the claims as required by MPEP 2111, these limitations may be interpreted in the sense that the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur. Since the claim fails to recite any specific limitations regarding the possibility that the conditional step may not occur, the broadest reasonable interpretation of the claim allows for the possibility wherein no functionality is achieved when the conditional step is not achieved, thereby rendering the limitation to be not positively recited, and thus indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2022.0068216) in view of Byun (US 2020.0143751).
Regarding claim 1, Yoon disclose:
display device, comprising: a timing controller for calculating an average luminance for each subpixel with respect to an input image, calculating afterimage influence for each subpixel for determining a possibility of causing afterimage for each subpixel position on the basis of the average luminance to provide the input image as a compensated image; a data driver for outputting a data voltage on the basis of the compensated image output from the timing controller; and a display panel for displaying an image on the basis of the data voltage (see Fig. 4, 8-9; [0145-0146]; timing controller 100 calculating the average luminance of the display DP comprising pixels PX, to determine after image influence by comparing the average luminance to a reference luminance to determine and prevent afterimage influence; [0086-0089]; data driver 200 send data to pixels PX through data lines DL, based on data control signal DCS from timer 100; display panel DP to display image based on data voltage)
Yoon is not explicit as to, but Byun disclose:
deriving a compensation gain for each subpixel on the basis of the afterimage influence for each subpixel (see [0078-0079, 0086, 0141]; gain based on luminance data (e.g., luminance data determines afterimage influence)
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of applicant’s invention, to combine the known techniques of Byun to that of Yoon to determine the compensation gain for the pixels of the display for luminance adjustment, which predictably allows for greater control over the power consumption, as well as uniform luminance of the display to avoid degraded image quality caused by afterimage ([0078-0079]).
Regarding claim 2, the rejection of claim 1 is incorporated herein. Byun further disclose:
the timing controller provides the compensated image by decreasing a luminance of a region having the afterimage influence in the input image in advance such that the possibility of causing afterimage is reduced (see [0078-0079])
Regarding claim 5, the rejection of claim 1 is incorporated herein. Yoon further disclose:
the timing controller determines that the larger a difference between an average luminance of a current image and a luminance of a current pixel, the higher the afterimage influence (see [0141]; when higher luminance difference occurs, afterimage is more noticeable)
Regarding claim 6, the rejection of claim 1 is incorporated herein. Yoon further disclose:
the timing controller separates channels for subpixels along with calculation of the average luminance for each subpixel with respect to the input image (see [0147]; where separate channels are DA1 and DA2 used in calculation of average luminance with respect to each ‘channel’ (areas)).
Regarding claims 8-9, the rejection of claims 8-9 are rejected under the same rationale as claims 1-2. 

Allowable Subject Matter
Claims 3, 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621